— In an action to recover damages for breach of a fire insurance contract, the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 25, 1986, which denied its motion to vacate the plaintiffs demand for a bill of particulars.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the plaintiffs demand for a bill of particulars is vacated.
The plaintiffs 17-page demand for a bill of particulars, consisting of 41 separate paragraphs and at least 170 separate requests for information, was unduly burdensome and oppressive (see, Nazario v Fromchuck, 90 AD2d 483). Many of the requests for information improperly sought names and addresses of witnesses without a showing of special circumstances (see, Ginsberg v Ginsberg, 104 AD2d 482, 484; Nazario v Fromchuck, supra, p 484), discovery and inspection of documents, evidentiary material, and the grounds of the defendant’s legal arguments (see, Ginsberg v Ginsberg, supra). Under these circumstances, the appropriate remedy is the vacatur of the demand in its entirety (Nazario v Fromchuck, supra). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.